Citation Nr: 1128735	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  05-36 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1956 to May 1958, and from August 1958 to August 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) which increased the rating for the Veteran's service-connected lumbar spine disability from 10 percent to 20 percent.  In October 2009, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  The case was previously before the Board in April 2010 when it was remanded for additional development.  

The Board notes that a January 2011 rating decision granted service connection (and a separate 10 percent rating) for neurological impairment (radiculopathy of the right lower extremity) secondary to the lumbar spine disability.  The Veteran has not expressed disagreement with the rating, and it is not before the Board.  


FINDINGS OF FACT

1.  Prior to November 3, 2009, the Veteran's lumbar spine disability was manifested by impairment no greater than flexion of the thoracolumbar spine limited to 60 degrees; separately ratable neurological symptoms, incapacitating episodes, and/or ankylosis were not shown.  

2.  From November 3, 2009, to December 3, 2010, the Veteran's lumbar spine disability was manifested by thoracolumbar spine flexion limited to 35 degrees (approximating the criteria for a 40 percent rating); separately ratable neurological symptoms, incapacitating episodes, and/or ankylosis were not shown.  

3.  From December 3, 2010, the Veteran's lumbar spine disability has been manifested by impairment no greater than forward flexion of the thoracolumbar spine limited to 70 degrees; separately ratable neurological symptoms, incapacitating episodes, and/or ankylosis are not shown.  
CONCLUSION OF LAW

Prior to November 3, 2009, and from December 3, 2010, a rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability; a "staged" increased (to 40 percent, but no higher) rating is warranted for the lumbar spine disability from November 3, 2009, to December 3, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5235-5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  December 2003 and February 2006 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter also informed him generally of effective date criteria.  Most recently, a March 2011 supplemental statement of the case (SSOC) readjudicated the matter.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  
Regarding VA's duty to assist, the Veteran's service treatment records (STRs) and available pertinent postservice treatment records are associated with his claims file.  He was afforded VA examinations in December 2003, July 2006, January 2008, and June 2010 (with addendum examination in December 2010).  The Board finds that the examinations reports and medical opinions cumulatively provide sufficient information and are adequate for rating purposes, as the examination reports reflect familiarity with the pertinent medical history and include all findings necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  

B. Factual Background

A January 1977 rating decision granted service connection for a lumbar spine disability (diagnosed as low back strain on November 1976 VA examination), rated 10 percent, effective September 1976.  

In November 2003, the Veteran filed a claim seeking an increased rating for his service-connected lumbar spine disability.  

On December 2003 examination on behalf of VA, the Veteran complained of pain in his lower back, described as a constant, aching pain, rated 8 (on a scale to 10).  He indicated the pain was elicited by physical activity, and was relieved by rest.  He denied any incapacitation or time lost from work due to the lumbar spine disability, although it did impair his ability to lift or bend.  It was noted he was able to brush his teeth, take a shower, drive a car, cook, climb stairs, dress himself, take out the trash, walk and shop.  He was unable to vacuum, perform gardening activities, and push a lawn mower (all because of back pain).  He was currently employed in carpentry.  

On physical examination, the Veteran's gait and posture were within normal limits.  Thoracolumbar spine ranges of motion were: forward flexion 0 to 60 degrees (with pain occurring at 60 degrees); extension 0 to 15 degrees (with pain occurring at 15 degrees); bilateral lateral flexion 0 to 30 degrees; and bilateral rotation to 0 to 45 degrees.  There were no complaints of radiating pain on movement.  Range of motion of the spine was limited by pain, but not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  Muscle spasm and tenderness were absent.  There was negative straight leg raising, bilaterally.  There was no evidence of ankylosis of the spine and no signs of intervertebral disc syndrome.  Peripheral nerve examination and neurological examination (i.e., motor and sensory function, and knee and ankle jerk) were within normal limits.  X-rays of the lumbar spine revealed degenerative arthritis, joint narrowing, and bilateral sacroiliitis.  The diagnosis was lumbar spondylosis, degenerative disc disease (DDD) L4-L5, and bilateral sacroiliitis.  

The February 2004 rating decision on appeal granted an increased rating for the Veteran's service-connected lumbar spine disability to 20 percent, effective November 13, 2003 (the date of claim).  

In his May 2004 notice of disagreement, the Veteran reported he cannot hold a full-time job because of his lower back problem.  He also indicated he has to rely on his wife more.  

Private treatment records from WellMed include a December 2003 record noting the Veteran's complaint of back pain (rated a 2 on a scale to 10).  A March 2005 record noted the Veteran's complaints of lower back pain (rated a 5 on a scale to 10).  

In his November 2005 VA Form 9 (Substantive Appeal), the Veteran reported he cannot stand up straight, and that he cannot wash dishes or mow his lawn because of his back pain.  

A January 2006 VA treatment record notes the Veteran works in carpentry at Kelly Air Force Base working 40 hours per week because he did not like sitting around in retirement.  

On July 2006 VA examination, the Veteran reported he has one flare-up (pain rated a 8 to 9 on a scale to 10, lasting 24 hours) per year, usually stimulated by forward bending or leaning, and alleviated by sitting in an easy chair for a couple of days and rest.  He also reported he lost 6 days of work secondary to his low back pain.  It was noted that he worked in carpentry full-time (a 40 hour work week) over the last 24 months.  He indicated he has constant low back pain, which averaged a 5 (on a scale to 10).  He denied symptoms of weakness, fatigue, and lack of endurance; washing dishes and gardening increased the low back pain;, and on getting out of bed in the morning he also had some pain, but it did not prevent him from toileting, eating, grooming or hygiene duties.  He denied incapacitating episodes in the past 12 months.  He also denied bowel or bladder problems, and also the use of any type of prescriptive brace, injections, corrective shoes, or having had surgery for his lumbar spine disability.  

On physical examination, the Veteran's gait was normal.  Palpation of the lumbar spine revealed tenderness over the right lumbosacral area, the area of his usual discomfort and pain, but no pain, spasm, or increased muscular tension.  Thoracolumbar spine ranges of motion were: 0 to 90 degrees forward flexion; 0 to 25 degrees extension; 0 to 30 degrees bilateral flexion; 0 to 30 degrees right lateral rotation; and 0 to 20 degrees left lateral rotation.  There was no evidence of protective posture, arc pain motion, or ankylosis of the spine on range of motion testing.  Neurological examination of the lower extremities was normal, and sitting straight leg raise testing was negative.  X-rays of the lumbosacral spine revealed degenerative changes involving the lumbar spine.  The diagnosis was lumbar spondylosis, DDD L4-L5, and bilateral sacroiliitis.  

VA treatment records from February 2006 to October 2007 include a February 2006 report noting the Veteran was not on any pain medication for his back pain by choice, and was feeling pretty well.  An October 2006 report notes the Veteran's complaints of continued low back pain.  He continued to deny any assistive device or pain medicine for his pain.  He reported his back pain is aggravated by daily activities at home, and improved with rest.  A December 2006 report included a diagnosis of lumbar degenerative joint disease (DJD).  

A December 2006 MRI of the lumbar spine revealed: minimal disc bulge at L1-L2; bilateral mild facet hypertrophy at L3-L4, without involvement of the spinal canal and neural foramina; at L4-L5, a mild disc bulge, moderate to severe bilateral facet hypertrophy without significant neural foramen or spinal canal stenosis; and at L5-S1, a mild disc bulge and bilateral moderate facet hypertrophy.   

ABC Family Medicine private treatment records include a February 2007 record noting the Veteran's complaints of low back pain.  An April 2007 record also notes his complaints of low back pain.  

On January 2008 VA examination, the Veteran complained of low back pain every day, ranging from a 5 (on a scale to 10) to a 10, along with stiffness and fatigue; he denied weakness or lack of endurance.  It was noted that his walking was limited to approximately 1 city block.  He reported flare-ups 5 to 6 times per year.  He was unable to wash dishes or perform yard work.  He denied incapacitating episodes or bowel or bladder incontinence.  It was noted that he stopped working as a carpenter in December 2006.  On physical examination, the Veteran's gait was of a shortened stride length, and his right lower extremity gait was antalgic.  He was able to sit down, lean forward in a chair, untie and tie his shoes, stand without using an arm rest, and fully clothe and dress himself without assistance.  There was no evidence of lumbar lordosis or scoliosis.  Palpation of the Veteran's lumbar spine was negative for spasm, pain, tenderness, or increased muscular tension.  Thoracolumbar spine ranges of motion were: 0 to 80 degrees forward flexion; 0 to 25 degrees extension; 0 to 30 degrees right lateral flexion; 0 to 35 left lateral flexion; and 0 to 35 degrees lateral rotation, bilaterally.  There was no evidence of pain with repetitive motion.  The diagnosis was minimal degenerative disc changes with moderate facet arthrosis at L4-L5, L5-S1 without canal or neural foraminal narrowing.  

VA treatment records from January 2008 to February 2010 include a January 2008 record that noted the Veteran's complaints of chronic low back pain.  Physical examination revealed no evidence of lumbar tenderness, and straight leg raises were good.  The Veteran inquired about a back brace for lawn work.  A February 2008 record notes his low back pain improved with Motrin.  He was not interested in physical therapy.  

Dr. Y.A. private treatment records include an April 2009 report noting the Veteran's complaints of low back pain.  A November 2009 report noted his complaints of persistent lower back pain.  

Dr. H.S. private treatment records include a March 2007 report noting the Veteran's complaint of low back pain since service, recently getting worse and taking longer to recover.  He indicated the Veteran did not suffer from bowel or bladder dysfunction.  On physical examination, the Veteran was able to lumbar flex and heel and toe walk without difficulty.  Physical therapy and possibly epidural steroid injections were recommended.  It was explicitly noted that the Veteran was not a surgical candidate.  November 2009 lumbar spine MRI findings included: multilevel degenerative disc findings at L1-L2, L2-L3, L3-L4, L4-L5 and L5-S1 with mild disc bulging present at those levels, but no compression of the spinal sac or exiting nerve roots nor foraminal impingement identified; facet arthropathy at L4-L5 and L5-S1; and no significant spinal canal narrowing.  A November 2009 report noted the Veteran's complaint of low back pain.  He denied bowel or bladder dysfunction.  On physical examination, he was able to lumbar flex and (although he stated he could not toe walk) did a good job at heel and toe walking.  

A November 3, 2009 physical therapy treatment record notes the Veteran's complaint that his back pain had progressively worsened, and was aggravated by standing (for approximately 5 minutes), walking (for approximately 20 minutes), sitting (for approximately 5 minutes), and trunk flexion.  The pain was alleviated by rest, Motrin, and sitting in a reclined position.  It was noted the Veteran was retired.  He rated his pain (constant and throbbing) as a 5 (on a scale to 10), with intermittent stabbing pain (a 10 on a scale to 10).  On physical examination, lumbar spine ranges of motion were: 0 to 35 degrees forward flexion; 0 to 10 degrees extension; 0 to 8 degrees right side bend; and 0 to 15 degrees left side bend.  December 2009 re-evaluation report noted the Veteran has been making improvements in core, flexibility and stability with physical therapy.  He rated his pain a 4 (on a scale to 10).  On physical examination, lumbar spine ranges of motion were: 0 to 55 degrees forward flexion; 0 to 20 degrees extension; 0 to 15 degrees side bend, bilaterally.  

At the October 2009 video conference hearing, the Veteran testified he has back pain every day (transcript, p. 3).  He indicated he cannot wash dishes, operate a vacuum cleaner, or cut the lawn, although he can help with some chores around the house (p.4).  He reported he has decreased range of motion of his spine on repetitive bending forward (p.6).  He also reported he has increased back stiffness in the morning (p.8).  

On June 2010 VA examination, the Veteran reported a history of decreased motion, stiffness, weakness, and pain, but denied fatigue or spasms.  He reported he has pain (aching and sharp) in his lower back, moderate, with activity that lasts for hours every day.  He denied flare-ups.  There was no evidence of incapacitating episodes.  On physical examination, his gait was abnormal; he had a limp on his right leg.  Muscle tone was normal and there was no evidence of muscle atrophy.  It was noted he experienced pain with motion.  The diagnosis was lumbar DDD (with radiculopathy).  

On December 3, 2010 VA addendum examination, lumbar spine ranges of motion were: forward flexion 0 to 70 degrees; extension 0 to 20 degrees; lateral bend 0 to 20 degrees, bilaterally; and lateral rotation 0 to 30 degrees, bilaterally.  It was noted he was not affected by DeLuca criteria [e.g., additional limitation on use, etc.].  

C. Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year prior to the claim was filed until VA makes a final decision on the claim.  Id.  

The Veteran's service-connected lumbar spine disability has been variously diagnosed as low back strain, DDD, DJD, lumbar spondylosis, and bilateral sacroiliitis.  Consequently, the disability may be rated under Codes 5237 (for lumbosacral strain), 5242 (for degenerative arthritis), or 5243 (for intervertebral disc syndrome (IDS)).  Codes 5237 and 5242 provide for rating based on the General Rating Formula for Diseases and Injuries of the Spine (General Formula); Code 5243 provides for rating under the General Formula or based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as pain, stiffness aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is to 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  

Under the criteria for rating disc disease based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Code 5243.  

Prior to November 3, 2009, the Veteran's lumbar spine disability was manifested by impairment no greater than forward flexion of the thoracolumbar spine limited to 60 degrees (notably with progressively increasing complaints of pain; General Rating Formula criteria provide for ratings based limitation of motion to be considered with or without pain).  Incapacitating episodes of disc disease were not shown, and are not alleged; separately ratable neurologic symptoms (other than service-connected radiculopathy of the right lower extremity which is not before the Board) are not shown; and the spine was not ankylosed.  Thus, the disability did not warrant a rating in excess of 20 percent under any applicable criteria.  

On November 3, 2009 physical therapy treatment evaluation, the Veteran's lumbar spine range of motion was from 0 to 35 degrees.  His lumbar spine disability was also characterized by his complaints of progressively worsening pain, and decreased activities.  Consequently, the Board concludes that the Veteran's lumbar spine disability more nearly approximates the criteria for a 40 percent rating and that the Veteran is entitled to an increased rating of 40 percent from the date of the initial physical therapy evaluation (i.e., November 3, 2009).  

On December 3, 2010 VA examination, lumbar spine forward flexion was to 70 degrees.  Notably, at no time since that examination is it shown that lumbar spine forward flexion was to 30 degrees or less (or approximating such a level of impairment), that the spine was ankylosed, or that there were incapacitating episodes of disc disease or separately ratable neurological symptoms (other than of the right lower extremity, which are not at issue herein).  Accordingly, from December 3, 2010, a rating in excess of 20 percent has no longer been warranted.  

In summary, the Veteran's lumbar spine disability warrants a "staged" increased rating of 40 percent (but no higher) from November 3, 2009 to December 3, 2010; ratings in excess of 20 percent prior to November 3, 2009, or since December 3, 2010 are not warranted.  

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence or allegation in the record of symptoms and/or impairment due to the lumbar spine disability that are not encompassed by the rating assigned.  The functional impairment shown (decreased range of motion with pain, tenderness to palpation, stiffness, fatigue, and weakness, and a reduced capability for chores and garden work) is encompassed by the criteria for the schedular rating assigned.  See 38 C.F.R. § 4.71a, Codes 5237, 5242, 5243.  Therefore, those criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the record shows that the Veteran has been retired (as of December 2006).  However, during the appeal period he was working full-time as a carpenter.  The Board notes that he reported in his May 2004 notice of disagreement that he was unable to hold a full-time job; a December 2003 VA examination (prior to the May 2004 statement) noted he was employed; a January 2006 VA treatment record (2 1/2 years after the May 2004 statement) noted he was working 40 hours per week (i.e., full-time); and a July 2006 VA examination report noted he worked 40 hours per week over the past 24 months.  There is no evidence that his lumbar spine disability renders him unemployable; notably, on January 2008 VA examination, he reported he continues to engage in carpentry on his private properties.  Hence, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A "staged" increased (to 40 percent) rating is granted for the Veteran's lumbar spine disability for the period from November 3, 2009 to December 3, 2010, subject to the regulations governing the payment of monetary awards; ratings in excess of 20 percent prior to November 3, 2009, and/or from December 3, 2010, are denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


